DETAILED ACTION
This Office action is a response to Preliminary Amendment of an Application No. 17/234,287 filed on 06/03/2021 in which claims 2-16 are added. Accordingly, claims 1-16 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Drawings
The Examiner contends that the drawings submitted on 04/19/2021 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 07/13/2021.
Specification
The disclosure is objected to because of the following informalities: the status of a reference U.S. Patent Application No. 16/504,904 recited in page 1, paragraph 1 must be updated as “now issued as U.S. Patent No. 10,985,881”. 

Claim Objections
Claims 9 and 15 are objected to because of the following informalities:
Claims 9 and 15 recites “operable” in line 4 and line 2 respectively. Language that suggests or makes optional (i.e., operable) but does not require step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claim(s) optional (see MPEP 2106 and 2111.04).
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,348,463 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-16 are generally broader than the respective claims 1-20 in U.S. Patent No. 10,348,463 B2. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrow species claims in an issued patent);  In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent claim specifying “pork”).

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,985,881 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-16 are generally broader than the respective claims 1-20 in U.S. Patent No. 10,985,881 B2. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrow species claims in an issued patent);  In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent claim specifying “pork”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 6, 8, 9-11, 13, 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 2007/0082619 A1) hereinafter “Zhang” in view of Yang et al. (US 2007/0223606 A1) hereinafter “Yang” further in view of Tortora (US 2010/0080180 A1) hereinafter “Tortora”. The references, Zhang, Yang, and Tortora, are cited in IDS filed on 07/13/2021.

Regarding claims 1 and 9, Zhang discloses Claim 1 of a method of receiving, at a subscriber station, downlink (DL) data in a wireless communication system (see FIG. 1; see ¶ [0014-15], WTRU receiving downlink pilot/reference/data in a wireless communication system including base station and neighboring cells), and Claim 9 of a subscriber station comprising: a transceiver; and a processor, wherein the transceiver and the processor are operable to (see FIG. 2, WTRU includes processor, transmitter, receiver and antenna; see ¶ [0026]); the method comprising:
transmitting, by the subscriber station to a base station, channel quality information, wherein the channel quality information comprises information indicative of received signal strength of a transmission received from the base station at the subscriber station (see FIG. 1, step 130; see ¶ [0015-16], WTRU/subscriber station receives downlink pilot/reference signals from the serving base station and neighbor interfering cell, measures the downlink pilot strength and reports CQI to the base station), and wherein the channel quality information is indicative of a need of reduced interference levels at the subscriber station (see FIG. 1, steps 140-150; see ¶ [0019-21], the base station computes an adjusted CQI based on reported CQI and interference, determines the transmission power i.e., reduces interference levels);
receiving, at the subscriber station from the base station in response to the channel quality information being indicative of the need of reduced interference levels at the subscriber station (see FIG. 1, steps 140-150; see ¶ [0019-21], the base station computes an adjusted CQI based on reported CQI and interference, determines the transmission power i.e., reduces interference levels), an allocation of a first frequency and time resource (see FIG. 1, steps 145-150; see ¶ [0020-21], computing/determining/allocating transmission power and MCS); and
receiving, at the subscriber station from the base station, data according to the first frequency and time resource (see FIG. 1, steps 155-160; see ¶ [0022], the base station transmits downlink data using the determined transmission power and MCS).
Zhang does not explicitly disclose a coordinated DL transmission zone.
However, Yang discloses an allocation of a first frequency and time resource for a coordinated time period, wherein the first frequency and time resource is included in downlink frequency and time resources comprised in a coordinated DL transmission zone (see FIG. 5-9; see ¶ [0007] [0049-50] [0056-57], some portion of the distributed assignment zone among these base stations is aligned in time and base stations are coordinated through backhaul among the interfering base stations using reuse parameters such as a combination of a time reuse parameter or a frequency reuse parameter); and
receiving, at the subscriber station from the base station, data according to the first frequency and time resource during the coordinated time period (see FIG. 10; see ¶ [0056], base station transmit power/data using assigned OFDM symbols).
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention was made to provide a coordinated DL transmission zone as taught by Yang, in the system of Zhang, so that it would provide to minimize inter-cell interference by a combination of time and frequency reuse within a frame thereby improving the cell coverage through interference avoidance (Yang: see ¶ [0025]).
Yang does not explicitly disclose the first frequency and time resource that is available and usable by the base station.
However, Tortora discloses wherein the downlink frequency and time resources include a first frequency and time resource that is available and usable by the base station for a coordinated time period (see FIG. 3 and 4; see ¶ [0038] [0078] [0095-97], BS is able to control the allocation of Permutation Zones and Radio Resources (time and frequency) within the neighbor BS and BS #j send spare capacity report in case resource allocation at BS #i changes).
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention was made to provide a first frequency and time resource that is available and usable by the base station as taught by Tortora, in the combined system of Zhang and Yang, so that it would provide to avoid using same subchannels already indicated in the received Bitmap in order to eliminate Co-Channel Interference (Tortora: see ¶ [0017]; see Abstract, lines 17-19).

Regarding claims 2 and 10, the combined system of Zhang, Yang and Tortora discloses wherein the downlink frequency and time resources include a portion of a downlink frequency band (Yang: see FIG. 5-9; see ¶ [0034] [0038], resources are divided and assigning resource of OFDM symbols; and Tortora: see FIG. 2, 4, 6, OFDMA symbols include frequency and time resources).

Regarding claims 3 and 11, the combined system of Zhang, Yang and Tortora discloses wherein the channel quality information is a channel quality indicator (CQI) (Zhang: see FIG. 1, step 130; see ¶ [0015-16], WTRU/subscriber station reports CQI to the base station).

Regarding claims 5 and 13, the combined system of Zhang, Yang and Tortora discloses wherein the downlink frequency and time resources includes a plurality of Orthogonal Frequency Multiple Access (OFDM) resources (Yang: see FIG. 5-9; see ¶ [0033], assigning OFDM symbols in frequency and time; and Tortora: see FIG. 2, 4, 6, OFDMA symbols include frequency and time resources).

Regarding claims 6 and 14, the combined system of Zhang, Yang and Tortora discloses wherein each of the plurality of OFDM resource is associated with a plurality of subcarriers (Yang: see FIG. 5-9; see ¶ [0033-34], assigning OFDM symbols allocated with subcarriers; see Table 1 and 2; and Tortora: see FIG. 2, 4, 6, OFDMA symbols include frequency and time resources).

Regarding claims 8 and 16, the combined system of Zhang, Yang and Tortora discloses wherein the first frequency and time resource includes open subchannels within the coordinated DL zone (Yang: see FIG. 5-9; see ¶ [0035], some subcarriers are assigned to the control channels and some are used for data channels; and Tortora: see ¶ [0014] [0016], available/reserved subchannels).

Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang in view of Yang and Tortora further in view of Chun et al. (US 2009/0316809 A1) hereinafter “Chun”. 

Regarding claims 4 and 12, the combined system of Zhang, Yang and Tortora does not explicitly disclose interference to noise ratio (INR).
However, Chun discloses wherein the channel quality information includes at least one of: interference to noise ratio (INR) (see ¶ [0033], CQI may be a variety of forms such as signal-to-interference plus noise ratio).
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention was made to provide interference to noise ratio (INR) as taught by Chun, in the combined system of Zhang, Yang and Tortora, so that it would provide to improve performance by using different CQI levels (Chun: see ¶ [0065]).

Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang in view of Yang and Tortora further in view of Gosteau et al. (EP 1983676 A1) hereinafter “Gosteau”. 

Regarding claims 7 and 15, the combined system of Zhang, Yang and Tortora does not explicitly disclose the subscriber station supports a more robust modulation coding scheme.
However, Gosteau discloses receiving, at the subscriber station from the base station on a condition that the subscriber station supports a more robust modulation coding scheme, an updated modulation coding scheme, wherein the data is received according to the updated modulation coding scheme (see ¶ [0021-22], support a higher rate MSC and updating the MCS).
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention was made to provide the subscriber station supports a more robust modulation coding scheme as taught by Gosteau, in the combined system of Zhang, Yang and Tortora, so that it would provide to improve throughput and/or efficiency in wireless OFDM systems by adjusting transmission parameters (Gosteau: see ¶ [0021]).
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462